DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The pending claims are divided into two groups as follows:
	Group I: Amended claims 1-6, 12-14 and 17-20; and 
	Group II:  Newly submitted claims 21-27;
	Group I and Group II claims are directed to two inventions that are independent or distinct from each other for the following reasons: The Group I invention requires a new feature that the side faces of the side surface being substantially planar, while Group II invention requires that there is a twist along the longitudinal axis of the body of the shaped particles.  In other words, Group I invention is directed to a new subject matter, while Group II invention is equivalent to the subject matter of original claims 7 and 11.  Evidence that Group I and II inventions are patentably distinct is based on the fact that Group I invention is not rejectable over the Yener reference (US 2012/0167481) in view of the new claim feature that the side faces be planar.  However, Group II invention is unpatentable over the Yener as discussed herein below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims withdrawn 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The new claim feature which is abrasive particles consisting diamond and an oxide has no support in the originally filed specification.  There is only one paragraph describing the materials for the abrasive particles, which materials include diamond, oxides and combination thereof (instant specification, paragraphs 0112).  Such broad description permits claimed features which include “consisting of diamond” or 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for abrasive particles comprising diamond and an oxide, does not reasonably provide enablement for particles consisting of diamond and an oxide, exclusively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  There is only one paragraph describing the materials for the abrasive particles, which materials include diamond, oxides and combination thereof (instant specification, paragraphs 0112).  Although such broad description permits claimed features which include “consisting of diamond” or “comprising diamond and an oxide”, it is insufficient to permit “consisting of diamond and an oxide”, exclusively.  Thus claim 2 is not enabled by the originally filed specification.  

Claim Rejections - 35 USC § 102
Claims 21-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 102(2) as being anticipated by Yener et al (US 2012/0167481).
 	Claims 21 and 22: Yener teaches shaped abrasive particles including an elongated body (400) having a length (I), width (w) and thickness (h), wherein the length is greater than the width and the thickness and the elongated body comprises two end 
 	Claim 23: The shaped particles is part of a fixed abrasive article (Yener, para. 0005-0012).
 	Claims 25-26: The end cases have a polygonal shape which is a triangle, rectangle or quadrilateral (See Yener, Figures 4, 5, 7 and 8).
	Claim 27:  The particle has an upright orientation probability of at least 50% (para. 0059) and on a backing (See Yener, Figure 12, 1307).

Claim Rejections - 35 USC § 103
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yener et al.
	Yener teaches diamond and oxide and combination of those as the materials for the abrasive particles (para. 0046); therefore it would have been obvious as a matter of choice to select diamond in combination with an oxide as the base material for the particles.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-14 and 17-20 are deemed moot because those claims have been withdrawn as being directed to a non-elected invention as discussed in paragraph 2 above.   However, Applicant is advised that KEIPERT et al. (US 2012/0231711) and Adefris et al (US 2012/0227333).

Prior Art References
U.S. Patent No. 9,567,505 is cited as art of interest because claim 1 as currently amended is potentially applicable for Double Patenting rejection over the claim 1 of the U.S.  Patent.
KEIPERT et al. (US 2012/0231711) and Adefris et al (US 2012/0227333) (cited in the last office action) teach the subject matter as described in the withdrawn claims 1-6, 12-14 and 17-20.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788